Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Claims 1-20 have been provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of copending Application No. 17/209598 (reference application). The nonstatutory double patenting rejection is still maintained.
Applicant argues on pages 2-3 regarding prior art rejections under 35 U.S.C. 102(a)(1).
Examiner replies: There is no rejection under 35 U.S.C. 102(a)(1) in this office action. The rejection is 35 U.S.C. 102(a)(2), and the publication that is used was effectively filed before the effective filling dated of current application. Therefore, the rejection is still maintained.
	Applicant on pages 3-4 argues that Hallen fails to disclose “identify anatomical structures relevant to the surgical procedure”.
	Examiner’s replies: the claim does not specify explicitly what is the anatomical structure. the anatomical structure can be considered as any organs, or part of a human body. The eye has anatomical structures and Hallen in fig. 4A illustrates an ophthalmic (i.e. eye) as the anatomical structure that can identify certain anatomy (e.g. the macula) and an anatomical identification overlay 408 can be displayed over the image of the eye. And the surgical procedure may be considered as providing recommendations for certain aspects of the ophthalmic procedure (e.g. recommended positions for incisions) and the GUI can display incision overlays 410, 412 on the image of the eye to help guide the surgical staff.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  the incision overlays , see last paragraph on page 4 of remarks) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to applicant’s arguments on page 5 regarding claims 3-4, Hallen teaches at [0056] a surgical planning application and/or the surgical suite optimization engine can analyze pre-operative images of the eye and provide recommendations for certain aspects of the ophthalmic procedure (e.g. recommended positions for incisions) and the GUI can display incision overlays 410, 412 on the image of the eye to help guide the surgical staff.
	Examiner encourages applicant to schedule an interview to clear the ambiguities mentioned above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton, IV et al., US 2019/0201136 A1, hereinafter Shelton.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 1. 
Shelton teaches a surgical system for use in a surgical procedure (see fig. 2), the surgical system comprising: at least one imaging device (see [0067] FIG. 49 is a partial view of a surgical system in an operating room, the surgical system including a surgical hub that has an imaging module in communication with an imaging device at a remote surgical site, in accordance with at least one aspect of the present disclosure); and a control circuit configured to ([0031] FIG. 13 illustrates a control circuit configured to control aspects of the surgical instrument or tool, in accordance with at least one aspect of the present disclosure): identify an anatomical organ targeted by the surgical procedure ([0169] FIG. 129 illustrates an example of an augmented video image of a pre-operative video image augmented with data identifying displayed elements, in accordance with at least one aspect of the present disclosure); generate a virtual three-dimensional (3D) construct of at least a portion of the anatomical organ based on visualization data from the at least one imaging device (see [1170] discloses a composite over head field of view mapped using two or more imaging arrays to provide an augmented image of multiple perspective views of the surgical site); identify anatomical structures relevant to the surgical procedure from the visualization data from the at least one imaging device (see [0169] FIG. 129 illustrates an example of an augmented video image of a pre-operative video image augmented with data identifying displayed elements, in accordance with at least one aspect of the present disclosure); couple the anatomical structures to the virtual 3D construct; and overlay onto the virtual 3D construct a layout plan of the surgical procedure determined based on the anatomical structures. See figs. 147-148, also see [0560], [0835], [0839].
Claims 2-8 are rejected as Shelton teaches at [0220-0222] the features of claim 2, [0616] discloses the features for claim 3, at [1142] discloses the features of claim 4, at [1370] discloses the features of claim 5, at [0237] discloses the features of claim 6, at [0910] discloses the features recited in claim 7, at [0771] discloses the features of claim 8.
Claims 9 and 17-18 are rejected with similar reasons as set forth in claim 1, above. Also the dependent claims 10-16 are rejected with similar reasons as set forth for claims 2-8, respectively, above.
Claims 19-20 are rejected with similar reasons as set forth in claims 2 and 6 respectively, above.

Claims 1-4, 9-10, 12-13, 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hallen US 2019/0099226 A1.
Claim 1. 
Hallen teaches a surgical system for use in a surgical procedure, the surgical system comprising: at least one imaging device (see Hallen at [0034] that discloses technology, surgical consoles, imaging devices, laser devices, diagnostic devices, and other accessories that are used in ophthalmic surgery are integrated in an inter-networked surgical suite); and 
a control circuit configured to (see Hallen fig. 4A): 
identify an anatomical organ targeted by the surgical procedure (see Hallen at [0038] discloses the surgical suite optimization engine can: enable gaze-tracking to navigate a display dashboard; perform digital signal processing for adjusting display settings, applying filters, increasing contrast, neutralizing particular wavelengths, identifying anatomy, etc.; display of a wide variety of images at various zoom depths, menus, other diagnostic images, surgical productivity applications, surgical schedules, live video teleconferencing, etc.); 
generate a virtual three-dimensional (3D) construct of at least a portion of the anatomical organ based on visualization data from the at least one imaging device (Hallen: see fig. 4A and [0056] discloses the stereoscopic representation of the three-dimensional image of the eye can be digitally adjusted to focus on certain anatomy, to sharpen certain regions, to change color of the image, etc. i.e. a 3D construct is created); 
identify anatomical structures relevant to the surgical procedure from the visualization data from the at least one imaging device (Hallen at [0056] discloses the surgical suite optimization module can identify certain anatomy (e.g. the macula) and an anatomical identification overlay 408 can be displayed over the image of the eye); 
couple the anatomical structures to the virtual 3D construct (Hallen at [0012] discloses the stereoscopic representation of the three-dimensional image of the eye can also be digitally adjusted to focus on certain anatomy, to sharpen certain regions, to change color of the image, etc. also see fig. 9); and 
overlay onto the virtual 3D construct a layout plan of the surgical procedure determined based on the anatomical structures (see Hallen at [0056] discloses provide recommendations for certain aspects of the ophthalmic procedure (e.g. recommended positions for incisions) and the GUI can display incision overlays 410, 412 on the image of the eye to help guide the surgical staff. Also, in some cases where the ophthalmic procedure includes a laser treatment component, the GUI can display a laser targeting overlay 414).

Claim 2. 
Hallen teaches the surgical system of claim 1, wherein the visualization data comprises at least one of structured light data and spectral data (illustrates in fig. 4A).

Claim 3. 
Hallen teaches the surgical system of claim 1, wherein the layout plan comprises a starting position determined based on the anatomical structures. See [0048] discloses the surgical suite 300 can include a footswitch (not shown) that can be used to start and stop a video recording feature on the heads-up display 304. Also, as explained in greater detail below, the surgical console(s) 302 can also be coupled with a variety of other devices and applications such as diagnostic devices 314, surgical training applications 316, surgical practice administration applications 318, etc. See also [0056].

Claim 4. 
Hallen teaches the surgical system of claim 1, wherein the layout plan comprises a surgical resection path for removing a portion of the anatomical organ, and wherein the surgical resection path is determined based on the anatomical structures. See [0102] discloses using a laser in retina surgery, there is typically a red aiming beam ˜635 nm wavelength and a subsequent 532 nm green treatment or photocoagulation beam. However, the red aiming beam can be difficult to see on the orange background of the human retina. This makes it challenging for the surgeon to optimize precise targeting of the treatment beam. Also, the treatment beam can create a “green flashback” as the beam strikes the targeted retina and may temporarily obscure the surgeon's vision and can compromise dark adaptation. Modulating color and/or light characteristics may be helpful to the surgeon to optimize visualization and patient outcomes. Accordingly, the surgical suite optimization engine can modulate pixel colors post-image capture. For example, the surgical suite optimization engine can accentuate the red aiming beam by adjusting specific tertiary color spectra to maximize red contrast. Modifying portions of the green spectrum opposite of 635 nm red (e.g. in Itten's color contrast circle) can maximize red contrast in the displayed image. Similarly, during green laser flashback the surgical suite optimization engine can neutralize green by temporarily reducing or eliminating the capability to display green. Also see [0056].

Claim 9 is rejected with similar reasons as set forth in claim 1, above. 

Claim 10. 
Hallen teaches the surgical system of claim 9, wherein the surgical resection paths comprise different starting points. See [0040] discloses the surgical suite optimization engine can interpret the information from the surgical console 102 perform actions that improve other areas of a surgical procedure or a surgical practice. More generally, the surgical suite optimization engine can receive, via the network interface, an assortment of information from any of components in the surgical suite 100 and, in response to the gathered information, perform actions that improve a wide variety of areas of a surgical procedure or a surgical practice, resulting in better patient outcomes.

Claim 12. 
Hallen teaches the surgical system of claim 9, wherein the surgical resection paths are overlaid onto a virtual 3D construct of at least a portion of the anatomical organ. See [0056].

Claim 13. 
Hallen teaches the surgical system of claim 9, wherein the visualization data comprises at least one of structured light data and spectral data. (illustrates in fig. 4A).

Claim 16. 
Hallen teaches the surgical system of claim 15, wherein the stored data comprises at least one of preoperative data, user preference data, and data from previously performed surgical procedures. [0010] In some cases, the procedure data can also describe user preference data describing a surgeon's or other surgical staff member's preference for one or more procedure step for an ophthalmic procedure.

Claim 17 is rejected with similar reasons as set forth in claim 1, above. Also see Hallen at [0071] discloses individual surgeons may prefer more or less stereopsis. Individual surgeons may also want the stereopsis modified for different procedure types or different surgical steps within a procedure type.

Claim 18. 
Hallen teaches the surgical system of Claim 17, wherein the surgical resection path is overlaid onto a virtual 3D construct of at least a portion of the anatomical organ. See figs. 4A, 11B-C.

Claim 19. 
Hallen teaches the surgical system of Claim 17, wherein the visualization data comprise at least one of structured light data and spectral data. Illustrates in fig. 4A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hallen, and further in view of Genova et al., US 2019/0321118 A1, hereinafter Genova.
Claim 5. 
Hallen is silent specifying the surgical system of claim 4, wherein the control circuit is configured to predict a resulting volume of the anatomical organ based on the surgical resection path.
However, Genova teaches at [0106] referring to FIG. 11, as a further example, the surgeon may wish to perform surgical operations in a specific anatomical region such as the ovary 414. In this case, a composite view 1100 may display an enlarged portion of the patient's anatomy along with the instrument envelope overlay images 1100 and 1102 depicting the associated possible range of manipulation of the instruments 110 and 316.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Genova into Hallen in order to provide the processor circuit display signals operable to display a composite view of the interior of the body cavity on a display associated with the robotic surgery system, the composite view being based on the body cavity image data and including an envelope overlay image generated to represent the instrument envelope. 

Claim 6. 
Genova teaches the surgical system of claim 1, wherein identifying anatomical structures of the anatomical organ comprises distinguishing tissue types of the anatomical organ. [0111] Generation of the overlay image for highlighting the anatomical features may involve the master processor circuit 114 processing the body cavity image data using the image recognition algorithm to identify surface regions associated with the anatomy in the area of the surgical worksite.

Claim 7. 
Genova teaches the surgical system of claim 1, wherein identifying at least one of the surgical procedure, the anatomical organ type, and the anatomical structures is based on stored data. See [0085] discloses the instruments 110 and 316 shown in FIG. 3, will have associated parameters that identify attributes of the instrument such its physical length, the type of end effector attached, offset in relation to the bore 300 and camera, actuation limits, etc. These parameters will generally have already been loaded into the memory 502 of the master processor circuit 114 in the instrument parameters memory location 522.

Claim 8. 
Genova teaches the surgical system of claim 7, wherein the stored data comprises at least one of preoperative data, user preference data, and data from previously performed surgical procedures. [0109] Referring to FIG. 13, the body cavity image data may be processed by the master processor circuit 114 to identify anatomical features within a composite view as shown generally at 1300. For example, the master processor circuit 114 may be operably configured to identify major organs such as the ovary 414, uterus 704, colon 702, etc. In one implementation, the master processor circuit 114 may implement machine-learning techniques to train an image recognition algorithm to recognize anatomical features under various conditions. The image recognition algorithm may be neural network based and may be trained using a set of labeled training images in which features such as the fallopian tube 706, and ovary 414 have been previously manually labeled by an operator.

Claim 11. 
Genova teaches the surgical system of claim 9, wherein the surgical resection paths yield different organ volumes. [0109] Referring to FIG. 13, the body cavity image data may be processed by the master processor circuit 114 to identify anatomical features within a composite view as shown generally at 1300. For example, the master processor circuit 114 may be operably configured to identify major organs such as the ovary 414, uterus 704, colon 702, etc. In one implementation, the master processor circuit 114 may implement machine-learning techniques to train an image recognition algorithm to recognize anatomical features under various conditions. The image recognition algorithm may be neural network based and may be trained using a set of labeled training images in which features such as the fallopian tube 706, and ovary 414 have been previously manually labeled by an operator.

Claim 14. 
Genova teaches the surgical system of claim 9, wherein identifying anatomical structures of the anatomical organ comprises distinguishing tissue types of the anatomical organ. See [0109] Referring to FIG. 13, the body cavity image data may be processed by the master processor circuit 114 to identify anatomical features within a composite view as shown generally at 1300. For example, the master processor circuit 114 may be operably configured to identify major organs such as the ovary 414, uterus 704, colon 702, etc. In one implementation, the master processor circuit 114 may implement machine-learning techniques to train an image recognition algorithm to recognize anatomical features under various conditions. The image recognition algorithm may be neural network based and may be trained using a set of labeled training images in which features such as the fallopian tube 706, and ovary 414 have been previously manually labeled by an operator.

Claim 15. 
Genova teaches the surgical system of claim 9, wherein identifying at least one of the surgical procedure, the anatomical organ type, and the anatomical structures is based on stored data. [0109] Referring to FIG. 13, the body cavity image data may be processed by the master processor circuit 114 to identify anatomical features within a composite view as shown generally at 1300. For example, the master processor circuit 114 may be operably configured to identify major organs such as the ovary 414, uterus 704, colon 702, etc. In one implementation, the master processor circuit 114 may implement machine-learning techniques to train an image recognition algorithm to recognize anatomical features under various conditions. The image recognition algorithm may be neural network based and may be trained using a set of labeled training images in which features such as the fallopian tube 706, and ovary 414 have been previously manually labeled by an operator.

Claim 20. 
Genova teaches the surgical system of Claim 17, wherein identifying anatomical structures of the anatomical organ comprises distinguishing tissue types of the anatomical organ. See [0111] Generation of the overlay image for highlighting the anatomical features may involve the master processor circuit 114 processing the body cavity image data using the image recognition algorithm to identify surface regions associated with the anatomy in the area of the surgical worksite.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613